—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered April 17, 2000, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
After extensive inquiry, the court properly denied defendant’s motion to withdraw his guilty plea. The record establishes that the plea had been entered knowingly, intelligently and voluntarily (see, People v Fiumefreddo, 82 NY2d 536), and that the withdrawal motion was baseless. Concur — Tom, J. P., Ellerin, Wallach and Buckley, JJ.